Citation Nr: 0103936	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-25 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left ankle instability.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from October 1991 to October 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

Service connection for a left ankle abrasion and for a right 
ankle fracture was granted in a March 1993 rating decision, 
and noncompensable evaluations were assigned.  These 
noncompensable evaluations were confirmed and continued in a 
March 1994 rating decision.  In a September 1995 rating 
decision, the RO assigned a 10 percent evaluation for the 
veteran's left ankle disability but confirmed and continued a 
noncompensable evaluation for the veteran's right ankle 
disability.  In February 1998, the RO received the veteran's 
request for increased evaluations, which it denied in an 
August 1998 rating decision.  The veteran then filed this 
appeal.  During the pendency of this appeal, the RO, in a 
September 1999 rating decision, increased the veteran's 
disability rating for his right ankle to 10 percent, 
effective from the date of claim for increase.  Although the 
evaluation assigned for the veteran's residuals of a right 
ankle fracture was erroneously noted to be noncompensable on 
the rating action of October 1999, the veteran was 
subsequently advised in a January 2000 supplemental statement 
of the case that the evaluation was 10 percent for this 
disability.  The current 10 percent evaluations for both 
ankles are the subject of this appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's bilateral ankle disabilities are manifested 
by complaints of pain, worse with work.  Clinically, it was 
noted that the veteran has chronic pain involving both ankle 
and subtalar joints; surgical intervention was recommended.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent evaluation for 
the veteran's left ankle instability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2000).

2.  The schedular criteria for a 20 percent evaluation for 
the veteran's residuals of a fractured right ankle have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).

The veteran's left ankle instability and residuals of a 
fractured right ankle are addressed by the schedular criteria 
applicable to the musculoskeletal system.  See 38 C.F.R. Part 
4, § 4.71a.  Specifically, Diagnostic Code 5271 (Ankle, 
limitation of motion of) provides for a 10 percent evaluation 
where there is evidence of moderate limitation of motion and 
a maximum 20 percent evaluation where there is evidence of 
marked limitation of motion.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing 
disability of the musculoskeletal system and joints, 
respectively) must also be considered.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

II.  Factual Background

Historically, it was noted in an August 1995 VA joints 
examination that the veteran's left ankle laxity and 
instability was moderately to severely symptomatic.  As to 
the right ankle, it was noted that it was moderately 
symptomatic.

Private medical records (dated from February 1998 to August 
1998) indicate that the veteran had chronic instability and 
giving way in both ankles and that the continuing 
symptomatology had become a lifestyle-altering situation.  A 
modified Lee lateral ankle stabilization procedure was 
recommended.  It was noted that the veteran's symptomatology 
was increasing.

A June 1998 VA joints examination reflects the veteran's in-
service injury to both ankles, as well as his current 
complaints of instability and pain over the anterior lateral 
portion of the ankles.  It was noted that surgery had been 
recommended, as conservative therapy had not been successful.  
Physical examination of the right ankle found 10 degrees past 
neutral of dorsiflexion, plantar flexion to 65 degrees, 
inversion to 40 degrees, and eversion to 20 degrees.  
Examination of the left ankle found 5 degrees short of 
neutral dorsiflexion, plantar flexion to 65 degrees, 
inversion to 40 degrees, and eversion to 20 degrees.  There 
was tenderness over the anterior lateral portion of both 
ankles.  Sensory examination was intact.  A contemporaneous 
x-ray study of both ankles showed no fracture, dislocation, 
or subluxation, and the mortise was intact and symmetrical.  
The impression was bilateral ankle instability, left worse 
than right, that appeared to be moderately symptomatic 
bilaterally; the veteran would best benefit from surgical 
intervention.

VA records dated in June 1999 indicate that the veteran 
requested and was given ankle braces.  These records also 
reflect the veteran's reports that his ankles hurt a lot 
after prolonged standing.  It was noted that the veteran was 
employed by the Texas Department of Corrections.  The veteran 
stated that he took 800 milligrams of Motrin for the pain, 
but he often had to go home from work and soak his ankles.  
The veteran also stated that he would like regular follow-up 
for his ankles.  

A July 1999 VA joints examination reflects the veteran's in-
service injury to his ankles.  It was noted that the veteran 
had tenderness in the medial and lateral aspects of the 
ankles, though the tenderness seemed to be worse over the 
anterolateral aspect of the ankle.  It was also noted that 
the veteran remained employed as a corrections officer.  
Physical examination found that the veteran walked with a 
normal gait.  Range of motion testing of the right ankle 
found 20 degrees of dorsiflexion and 40 degrees of plantar 
flexion.  No instability was noted on anterior drawer, and 
the veteran had normal inversion.  There was tenderness over 
the anterolateral aspect of the ankle.  No effusion was 
present, nor was there crepitation.  Range of motion testing 
of the left ankle found 10 degrees of dorsiflexion and 40 
degrees of plantar flexion.  The veteran had a 3+ anterior 
drawer and a 2+ talar tilt.  There was tenderness over the 
anterolateral aspect of the ankle, as well as some slight 
crepitation with range of motion.  A contemporaneous x-ray 
study of the veteran's ankles revealed no arthritic changes, 
and there was no evidence of asymmetry in the ankle joint 
itself.  The mortise was well reduced.  The impression was 
left ankle instability, moderately symptomatic, and history 
of right lateral fibula fracture, moderately symptomatic.

Private medical records dated in November 1999 reflect the 
veteran's complaints of bilateral ankle pain and chronic 
instability.  Physical examination showed obvious instability 
to the lateral side of the ankle joint, with noticeable pain.  
The diagnosis was chronic instability to the ankle and 
subtalar joints of the ankles.  It was noted that a CAT scan 
and a bone scan were within normal limits, but the veteran 
had instability with chronic pain, which involved both ankles 
and subtalar joints.  The best course of therapy was an Evans 
stabilization procedure.

A January 2000 performance evaluation indicates that the 
veteran's job as an outside yard officer involved long 
periods of sitting and standing, as well as climbing stairs 
or ladders.  It was noted that the veteran exceeded the job 
standards.

III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board finds that a 20 
percent evaluation is warranted for each ankle, as provided 
for under Diagnostic Code 5271.

As discussed above, Diagnostic Code 5271 provides for a 10 
percent evaluation where there is evidence of moderate 
limitation of motion and a maximum 20 percent evaluation 
where there is evidence of marked limitation of motion.

In this instance, the Board acknowledges that the range of 
motion findings of record as to both of the veteran's ankles 
do not effectively demonstrate more than moderate limitation 
of motion.  However, the Board finds other symptomatic 
manifestations of the veteran's left and right ankle 
disabilities, which suggest that the veteran's disability 
picture as to both ankles more nearly approximates marked 
disability, if not truly marked limitation of motion.  See 
38 C.F.R. § 4.7.

Specifically, the Board notes that the veteran has chronic 
pain in both ankles, that he wears ankle braces, that his job 
involves prolonged periods of standing, that he has 
instability in both ankles, and that currently, surgical 
intervention is thought to be the best course of therapy, as 
conservative therapy had not been successful.  Also, the 
Board notes, by comparison, that although the veteran's ankle 
disabilities had been characterized as moderately symptomatic 
upon VA examination in August 1995, as well as upon VA 
examinations in June 1998 and July 1999, the veteran's 
private medical records indicated that the veteran's 
symptomatology was increasing.  Further, the veteran's 
continuing symptomatology had become a lifestyle-altering 
situation

Therefore, in light of the above, the Board finds that the 
benefit of the doubt should be applied in this instance, as 
the veteran's disability picture for each ankle more nearly 
approximates the criteria required for a 20 percent 
evaluation than that required for a 10 percent evaluation, as 
provided for under Diagnostic Code 5271.  See 38 U.S.C.A. 
§ 5107(b) (West 1991).

In reaching this determination, the Board has considered the 
veteran's functional impairment and the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  In assigning the maximum 
evaluation provided for under Diagnostic Code 5271, the 
veteran has been compensated to the extent contemplated by VA 
regulation, absent clinical evidence suggesting or indicating 
ankylosis of either ankle.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5270 (2000).


ORDER

A 20 percent disability rating is granted for the veteran's 
left ankle instability, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.

A 20 percent disability rating is granted for the veteran's 
residuals of a fractured right ankle, subject to the 
applicable provisions pertinent to the disbursement of 
monetary funds.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

